Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 1 of 22 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 UNITED STATES OF AMERICA,


        Plaintiff,

 v.                                                    Case No.

 MIHIR TANEJA,


       Defendant.
 _________________________________/

                                       COMPLAINT

        The United States of America (the “United States” or the “Government”), on

 behalf of the United States Department of Defense (“DOD”), brings this action against

 Defendant Mihir Taneja.

 I.     INTRODUCTION

        1.      This is a civil action brought by the United States against Taenja under the

 False Claims Act (“FCA”), 31 U.S.C. §§ 3729-33, and the common law, to recover treble

 damages sustained by, and civil penalties owed to, the United States based on

 Defendant’s illegal scheme to knowingly cause false or fraudulent claims for

 compounded drugs to be presented to TRICARE, the federal health care program for

 active duty military personnel, retirees, and their families. As part of the scheme,

 Defendant Taneja caused a pharmacy to pay kickbacks to marketers to target military

 members and their families for prescriptions for compounded medicated pain creams and

 scar creams, regardless of need. Those kickbacks tainted the claims presented to
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 2 of 22 PageID 2




 TRICARE and rendered them non-reimbursable, and thus false and fraudulent.

        2.      As set forth below, as part of this scheme, from September 2014 to

 February 2015, Defendant Taneja, working with his business partner Larry Smith, caused

 the submission of claims to TRICARE, via Defendant Z Stat Medical LLC d/b/a/

 Oldsmar Pharmacy (“Oldsmar Pharmacy”), for reimbursement for compounded drugs

 that were false or fraudulent because they were tainted by kickbacks to marketers.

 Specifically, as a result of an agreement Taneja helped to negotiate, Oldsmar Pharmacy

 shared a percentage of the profits – the kickbacks – with a marketing company, Centurion

 Compounding, Inc., that generated referrals of compounded drug prescriptions to

 Oldsmar Pharmacy.

 II.    PARTIES AND RELEVANT ENTITIES

        3.      Plaintiff the United States brings this action on behalf of the DOD,

 including its component, the Defense Health Agency (“DHA”) as administrator of the

 TRICARE program, formerly known as CHAMPUS.

        4.      Defendant Mihir Taneja resides in Tampa, Florida and operates various

 businesses located in Largo, Florida, primarily in the healthcare field.

        5.       Z-Stat Medical LLC d/b/a Oldsmar Pharmacy had a principal address of

 34911 US Hwy 19 N Palm Harbor, FL 34684. Larry Smith was the President, and the

 company was registered as being managed by Stat Direct LLC (“Stat Direct”). Oldsmar

 Pharmacy advertised itself as the specialty compounding division of Stat Direct.

        6.      Centurion Compounding, Inc. was a marketing company co-owned and

 co-operated by Frank V. Monte and Kimberly S. Anderson.



                                              2
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 3 of 22 PageID 3




 III.    JURISDICTION AND VENUE

         7.      This Court has jurisdiction over the subject matter of this action pursuant

 to 28 U.S.C. §§ 1331, 1345, because this action is brought by the United States as a

 Plaintiff pursuant to the False Claims Act.

         8.      This Court may exercise personal jurisdiction over Defendant pursuant to

 31 U.S.C. § 3732(a) and because Defendant resides or transacts business in the Middle

 District of Florida.

         9.      Venue is proper in the Middle District of Florida under 31 U.S.C. § 3732

 and 28 U.S.C. § 1391(b) and (c) because Defendant resides or transacts business in this

 District.

 IV.     BACKGROUND

         A.      The False Claims Act and Anti-Kickback Statute

         10.     The FCA establishes liability to the United States for an individual who,

 or entity that, “knowingly presents, or causes to be presented, a false or fraudulent claim

 for payment or approval.” 31 U.S.C. § 3729(a)(1)(A). “Knowingly” is defined to

 include actual knowledge, reckless disregard, or deliberate indifference. Id. at

 § 3729(b)(1). No proof of specific intent to defraud is required. Id.

         11.     The Anti-Kickback Statute (“AKS”) arose out of congressional concern

 that inducements may corrupt patient and professional health care decision-making,

 impose higher costs on federal health care programs, and divert federal funds towards

 goods and services that are medically unnecessary, of poor quality, or even harmful to a

 vulnerable patient population. To protect the federal health care programs from these



                                               3
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 4 of 22 PageID 4




 harms, Congress enacted a prohibition against the payment of kickbacks in any form.

 The AKS makes it illegal for an individual or entity to knowingly or willfully:

        [O]ffer[] or pay [] any remuneration (including any kickback, bribe, or rebate)
        directly or indirectly, overtly or covertly, in cash or in kind to any person to
        induce such person—

        (A) to refer an individual to a person for the furnishing or arranging for the
        furnishing of any item or service for which payment may be made in whole or in
        part under a Federal health care program, or

        (B) to purchase, lease, order, or arrange for or recommend purchasing, leasing, or
        ordering any good, facility, service, or item for which payment may be made in
        whole or in part under a Federal health care program.

        12.     A claim for reimbursement from a federal health care program for items or

 services that resulted from a violation of the AKS “constitutes a false or fraudulent

 claim” under the FCA. 42 U.S.C. § 1320A-7b(g).

        13.     The AKS contains several exceptions to which the prohibition against

 providing compensation in exchange for referrals or orders does not apply. The “bona

 fide employment” exception provides that “any amount paid by an employer to an

 employee (who has a bona fide employment relationship with such employer) for

 employment in the provision of covered items or services” will not violate the AKS. 42

 U.S.C. § 1320a-7b(b)(3)(B). This type of compensation to bona fide employees is

 exempt from the statute’s prohibitions because the control that employers exercise over

 bona fide employees reduces the potential for abuse. See Medicare and State Health Care

 Programs: Fraud and Abuse; OIG Anti-Kickback Provisions, 56 Fed. Reg. 35952 (July

 29, 1991).

        14.     As set forth in more detail below, Defendant Taneja knowingly and




                                              4
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 5 of 22 PageID 5




 willfully caused Oldsmar Pharmacy to pay remuneration to marketers to obtain referrals

 for compound drug prescriptions that were reimbursed by TRICARE.

        15.     By providing kickbacks to induce prescriptions for compounded drugs

 reimbursed by TRICARE, Taneja knowingly caused to be presented false or fraudulent

 claims to the TRICARE program.

        16.     TRICARE is a federal health care program, as defined in the AKS, 42

 U.S.C. § 1320a-7b. DHA, a component of the DOD, administers TRICARE, which

 provides health care insurance for active duty military personnel, military retirees, and

 military dependents.

        17.     TRICARE contracts with Express Scripts, Incorporated (“ESI”) to

 administer the prescription drug coverage of the TRICARE program, including the

 processing and payment of claims for reimbursement from TRICARE for compounded

 prescription drugs.

        18.     At all relevant times, TRICARE covered compounded drugs that are

 medically necessary and proven to be safe and effective. 32 C.F.R. § 199.4(g)(15).

 Compounding is the practice in which a licensed pharmacist or physician combines,

 mixes, or alters the ingredients of a drug to create a medication tailored to the needs of an

 individual patient. A patient may need a compounded drug, for example, if she is allergic

 to an ingredient in a manufactured drug.

        19.     Each compounded drug claim submitted by a pharmacy for reimbursement

 from TRICARE generally includes specific representations about the date of service, the

 patient on whose behalf payment is being sought, the provider who prescribed the



                                               5
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 6 of 22 PageID 6




 medication, and the individual ingredients contained in the compounded drug.

        20.     From at least September 1, 2014 to May 1, 2015, TRICARE reimbursed

 pharmacies for all the ingredients in a compounded drug. During this period, retail or

 mail-order pharmacies generally were paid the “average wholesale price” of each

 ingredient in a compounded drug minus a negotiated discount.

        21.     On March 5, 2015, TRICARE publicly announced that beginning on May

 1, 2015, it would screen “all ingredients in compound drug claims to ensure they are safe

 and effective and covered by TRICARE.” The new screening process checked to ensure

 that the ingredients were lawfully marketed in the United States, were safe and effective,

 and were medically necessary. To the extent drugs were rejected by the screening

 process, a doctor could request prior authorization for the compound. TRICARE paid far

 fewer claims for compounded drugs after implementing these changes on May 1, 2015.

        22.     At all relevant times, TRICARE beneficiaries were responsible for making

 a copayment and thus sharing in the costs of compounded drug prescriptions filled by a

 retail or mail-order pharmacy. 10 U.S.C. § 1074g(a)(6); TRICARE Reimbursement

 Manual, Chapter 2, Addendum B.

        23.     A pharmacy seeking reimbursement from TRICARE must comply with

 TRICARE’s anti-fraud and abuse provisions, including not submitting claims that arise

 from fraud. 32 C.F.R. § 199.9(a)(4). Such fraud includes improper commission and

 kickback arrangements. Id. at § 199.9(c)(12). Abusive situations include the routine

 waiver of patient copayments. Id. at § 199.9(b)(1).

        24.     Fraud or abuse by a pharmacy may result in the denial of the pharmacy’s



                                             6
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 7 of 22 PageID 7




 claims or the exclusion or suspension of the pharmacy from participation in the

 TRICARE program. 32 C.F.R. § 199.9(b), (f).

        25.      To receive reimbursement from TRICARE for compounded drugs, a

 pharmacy must enter into a Provider Agreement with ESI, TRICARE’s pharmacy

 benefits manager.

        26.      TRICARE regulations specify that “[a]ll fraud, abuse, and conflict of

 interest requirements [in section 199.9] are applicable to the TRICARE pharmacy

 benefits program.” 32 C.F.R. § 199.21(p). TRICARE’s contract with ESI also

 incorporates the provisions of 32 C.F.R. § 199.

        27.      Oldsmar Pharmacy contracted with two Pharmacy Services

 Administration Organizations (PSAOs). Acting as the agent of pharmacies such as

 Oldsmar Pharmacy, the PSAOs in turn contracted with ESI.

        28.      The PSAOs, on behalf of Oldsmar Pharmacy and others, executed

 Provider Agreements with ESI in which Oldsmar Pharmacy promised to:

              a. “be bound by and comply with the provisions of this Agreement and all

                 applicable laws, rules and regulations including, but not limited to, fraud,

                 waste and abuse laws….” and

              b. act “in accordance with the professional standards prevailing in the

                 community at the time such services are rendered.”

        29.      In the Provider Agreements, ESI expressly reserved the right to reverse

 any claim that Oldsmar Pharmacy or any pharmacy submitted for a prescription when

 that pharmacy “failed to…verify that the prescription was issued in accordance with



                                               7
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 8 of 22 PageID 8




 applicable laws, rules and regulations.”

        30.     In addition, Oldsmar Pharmacy promised through the Provider Agreement

 with ESI to comply with ESI’s Provider Manual.

        31.     The ESI Provider Manuals in effect during the period from September 1,

 2014 to February 28, 2015 required Oldsmar Pharmacy to be aware of and comply with

 all state and federal law, “including anti-kickback statutes and self-referral statutes.” The

 Manuals warned that “[f]ailure to demonstrate compliance with these laws may result in

 immediate termination by [ESI].”

        32.     The ESI Provider Manuals in effect during the period from September 1,

 2014 to February 28, 2015 also required Oldsmar Pharmacy to “ensure that the correct

 Copayment is charged” to the patient and “is not changed or waived.” The Manuals

 further warned that if ESI “becomes aware of any Copayment or cost-sharing discounts

 offered” by Oldsmar Pharmacy, then Oldsmar Pharmacy “may be subject to immediate

 termination” from ESI’s provider network.

        33.     Additionally, TRICARE’s coverage of pharmacy services, including

 compounded drugs, requires that “pharmacies [] meet the applicable requirements of state

 law in the state in which the pharmacy is located.” 32 C.F.R. § 199.6(d)(3); see also

 TRICARE Policy Manual 6010.57-M, Ch. 8, Sec. 9.1 (Feb. 1, 2008 and April 1, 2015).

 V.     FACTS

        A.      Taneja and Smith’s kickback arrangement with Centurion marketing
                company.

        34.     Oldsmar Pharmacy was a compounding pharmacy owned and operated by

 Taneja’s business partner, Larry Smith, although Taneja referred to it as “my” pharmacy


                                               8
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 9 of 22 PageID 9




 and had to remind himself that Smith was the one on the paperwork owning Oldsmar

 Pharmacy. In November 2014, Taneja and Smith entered into a kickback arrangement

 with Centurion, pursuant to which Oldsmar Pharmacy agreed to pay Centurion a portion

 of the monies that Oldsmar Pharmacy received in payment from insurance companies for

 compounded drug prescriptions that Centurion generated and referred to Oldsmar

 Pharmacy to be filled.

        35.     According to Oldsmar Pharmacy’s marketing materials, “We know each

 person is unique, and that’s why we customize every prescription to fit each individual’s

 need,” and “Our compounding professionals can prepare unique dosage forms containing

 the best dose of medication for each individual.” In reality, Oldsmar Pharmacy, with the

 assistance of marketing companies, rather than the prescribing doctors, designed

 compounds to maximize profits on each prescription.

        36.     In May 2014, six months before entering into the kickback arrangement,

 Taneja emailed Anderson of Centurion saying he would coordinate a call with his partner

 Larry – i.e., Larry Smith of Oldsmar Pharmacy, who was copied on the email. Taneja

 said Smith could put Anderson in touch with “our support staff” if she needed assistance

 and that Smith handles “all the administrative aspects.” Taneja explained that if

 Centurion referred compounded drug prescriptions to Oldsmar Pharmacy to fill, Oldsmar

 Pharmacy would pay Centurion 40% of the amount insurance paid to Oldsmar Pharmacy

 for those prescriptions.

        37.     Instead, Centurion entered into a marketing agreement with the owners of

 LifeCare Pharmacy, another compounding pharmacy. Centurion engaged sales



                                             9
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 10 of 22 PageID 10




   representatives as independent contractors to market expensive compounded medications,

   specifically creams for pain and scars, among others, to beneficiaries of healthcare plans,

   especially TRICARE. Between May 2014 and November 2014, the co-owners of

   Centurion – Monte and Anderson – directed the patients that Centurion sales

   representatives had recruited and the physicians in Centurion’s network to send all of

   their compounded cream prescriptions to Centurion, which then transmitted those

   prescriptions to LifeCare Pharmacy to fill. In return, LifeCare Pharmacy paid Centurion

   an illegal kickback of approximately 50% of the amount TRICARE paid for each

   compounded drug claim.

          38.     During this same period, the owners of LifeCare Pharmacy entered into an

   agreement with the principals of Centurion to pay illegal kickbacks to Dr. Anthony

   Baldizzi. Specifically, LifeCare Pharmacy and Centurion agreed to pay Dr. Baldizzi 10

   percent of the profit for each paid claim resulting from a prescription for compounded

   cream written for his patients and filled at LifeCare Pharmacy.

          39.     In November 2014, LifeCare Pharmacy started withholding payment of

   compounded drug commissions from Centurion as the result of an audit by a private

   insurer. Centurion did not cease marketing compounded drugs, it merely pivoted and

   promptly began referring those prescriptions to another pharmacy to pay it commissions.

   Specifically, Centurion continued to engage sales representatives as independent

   contractors to market expensive compounded medications, specifically creams for pain

   and scars, among others, to beneficiaries of healthcare plans, especially TRICARE.

   Centurion continued to direct the patients that Centurion sales representatives had



                                               10
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 11 of 22 PageID 11




   recruited and the physicians in Centurion’ network to send all of their compounded cream

   prescriptions to Centurion, which then transmitted them to Oldsmar Pharmacy to fill.

          40.     Despite Centurion referring compounded drug prescriptions to Oldsmar

   Pharmacy in return for a percentage commission on the amount insurance paid for those

   drugs for a month, by mid-December 2014, Taneja, Smith, and Anderson still had not

   finalized their financial arrangement. Thus, on December 12, 2014, when Anderson

   prepared to create the first list of prescriptions Centurion had sent to Oldsmar Pharmacy

   and for which Centurion expected to be paid a commission, she emailed Smith to confirm

   the terms they previously negotiated. Specifically, Anderson said they would subtract

   11% from the adjudication (for the cost of the drug and a referral fee), and then split the

   remainder. Smith then forwarded that email to Taneja, who disagreed with Anderson’s

   characterization of the financial agreement and responded to her, “You, Larry [Smith]

   and I sat in Larry’s office and discussed how we were going to distribute money. As per

   our discussion, which resulted in a handshake, we agreed to the following. We would

   take a 50%/50% split, you would then take off 10% for [Cost of Goods Sold] from your

   side….” Similarly, when Anderson contacted Smith by text about the terms of the deal,

   Smith deferred to Taneja. Smith could not act alone; he needed Taneja’s approval to

   finalize the agreement.

          41.     After further communications, the final arrangement, documented in a

   mid-December 2014 email between Smith and Anderson, involved taking “15% of [sic]

   the top, so we split 85 percent profits 50/50 as discussed.”

          42.     The companies maintained spreadsheets, which Centurion referred to as



                                                11
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 12 of 22 PageID 12




   commission reports, of all of the prescriptions generated by Centurion, the amounts

   received by Oldsmar Pharmacy for claims that the pharmacy submitted to the patients’

   insurance for reimbursement, and the amounts Oldsmar Pharmacy owed to Centurion in

   commission, thereby documenting the kickback arrangement. Centurion would provide

   the commission reports to Oldsmar Pharmacy to audit. The commission reports included

   prescriptions submitted to and/or paid for by both private insurance and federal health

   care programs.

          43.       For example, the commission report for December 1, 2014 through

   December 15, 2014 identified over $9,700,000 insurance companies had paid to Oldsmar

   Pharmacy for compounded drug prescriptions it filled and that had been generated and

   referred to it by Centurion, and the over $3,500,000 in commissions that Oldsmar

   Pharmacy owed to Centurion pursuant to their agreement. (The number paid in

   commissions does not perfectly match the deal described above because over 100 of the

   private sector claims in that spreadsheet were not paid, so no commission for Centurion

   was listed.) Approximately 40% of the prescriptions documented in the spreadsheet

   were from TRICARE.

          44.       The commission reports showed that the vast majority of prescriptions

   from federal beneficiaries were submitted to TRICARE.

          45.       The commission reports also documented that particular providers,

   including Dr. Anthony Baldizzi, prescribed a large number of prescriptions.

          46.       In fact, Centurion generated and referred so many prescriptions to

   Oldsmar Pharmacy that Centurion had to send some of its sales representatives to



                                                12
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 13 of 22 PageID 13




   Oldsmar Pharmacy to help enter data, so that TRICARE and private insurance companies

   would pay Oldsmar Pharmacy for the prescriptions it filled and, in turn, Oldsmar

   Pharmacy would pay commissions to Centurion. Taneja was aware of Centurion

   providing that assistance and told Anderson the address to which to send the Centurion

   representatives.

          47.     In addition, Oldsmar Pharmacy used employees from Medvest, a separate

   company owned by Taneja and operated by Smith, to help with the enormous quantity of

   prescriptions generated by Centurion.

          48.     Oldsmar Pharmacy designed prescription pads that Centurion and its sales

   representatives provided to patients to give to their doctors to fill out that included

   compound medications that would be reimbursed. Almost all of the patients who

   received compounded medication received pain cream or scar cream that had the highest

   rates of reimbursement on the prescription pad.

          49.     In addition, Oldsmar Pharmacy sometimes waived co-payments for

   prescriptions, in violation of TRICARE regulations and its own policies, in order to

   encourage patients to continue accepting medications, including when patients expressed

   they did not want or need them.

          50.     Also starting in November 2014, Oldsmar Pharmacy (through Taneja and

   Smith) and Centurion conferred with attorneys to try to legitimize their illegal kickback

   arrangement so they could continue it. Specifically, they tried to create a legal structure

   under which Centurion could continue to refer prescriptions to Oldsmar Pharmacy to be

   filled and for which Oldsmar Pharmacy could continue to pay Centurion funds such that



                                                 13
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 14 of 22 PageID 14




   individual marketers could be compensated on a commission basis. During that time,

   Oldsmar Pharmacy’s attorneys regularly e-mailed with both Taneja and Smith in

   communications that Smith asserts are privileged.

          51.     Specifically, on November 16, 2014, Anderson forwarded Smith an

   amended Oldsmar Pharmacy operating agreement created by Centurion’s attorneys that

   would have merged Centurion with Oldsmar Pharmacy. Smith immediately forwarded

   that to Taneja. Two weeks later, Oldsmar Pharmacy’s outside counsel at Shumaker Loop

   & Kendrick, LLP (“Shumaker”) emailed both Taneja and Smith with revisions to the

   draft operating agreement.

          52.     While Oldsmar Pharmacy worked with other marketing companies,

   Oldsmar Pharmacy – through Taneja and Smith – only considered merging with

   Centurion and making Centurion’s marketers employees of Oldsmar Pharmacy because

   Centurion generated so many TRICARE prescriptions.

          53.     Over the course of the next two months, every email from Oldsmar

   Pharmacy’s attorneys at Shumaker went to both Taneja and Smith, including emails

   regarding additional draft agreements with Centurion, scheduled meetings, updates on

   communications with Centurion’s outside counsel, and one email attaching a GAO report

   regarding TRICARE’s payment practices.

          54.     Although Oldsmar Pharmacy and Centurion were never able to reach a

   written arrangement approved by their respective attorneys, their illegal kickback

   arrangement continued – Centurion continued to generate compounded drug prescriptions

   it referred to Oldsmar Pharmacy, and Oldsmar Pharmacy continued to pay Centurion a



                                               14
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 15 of 22 PageID 15




   percentage commission from the amounts insurance paid to Oldsmar Pharmacy for those

   prescriptions.

          55.       From November 2014 to February 2015, Oldsmar Pharmacy submitted

   over 4000 claims to TRICARE for compounded prescriptions that Centurion referred to

   Oldsmar Pharmacy to fill in exchange for commissions on the amounts insurance paid for

   each prescription. TRICARE paid Oldsmar Pharmacy approximately $19,000,000 for

   those prescriptions. Taneja and Smith discussed how much money they were making

   from TRICARE via Oldsmar Pharmacy.

          56.       During that time, pursuant to the agreement that Taneja and Smith reached

   with Anderson, Oldsmar Pharmacy paid Centurion $12,602,190.44 in commissions for

   prescriptions, and Centurion then disbursed to its independent contractor sales

   representatives their share of those commissions. Specifically, on the following dates

   Oldsmar Pharmacy made the following payments to Centurion for prescriptions

   Centurion referred to Oldsmar Pharmacy:

    Date                                          Payment
    December 1, 2014                              $1,500,000
    December 15, 2014                             $500,000
    January 2, 2015                               $1,500,000
    January 20, 2015                              $2,647,305.89
    January 29, 2015                              $6,454,884.55
    Total                                         $12,602,190.44


          57.       Taneja knew that these monies Oldsmar Pharmacy paid to Centurion were,

   in turn, paid to Centurion marketers as commissions and, further, that those marketers

   were not employees of Oldsmar Pharmacy or Centurion.




                                                15
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 16 of 22 PageID 16




          58.     The only work the Centurion marketers performed in exchange for their

   share of the commissions was to generate prescriptions that went to Oldsmar Pharmacy.

          59.     Consistent with those marketers’ status as independent contractors,

   Oldsmar Pharmacy did not give them any specific work assignments. Other than

   providing the pre-printed prescription pads that the marketers used to generate

   prescriptions, Oldsmar Pharmacy did not control any aspect of the marketers’ work or

   otherwise supervise the marketers.

          60.     On February 9, 2015, counsel for Centurion emailed counsel for Oldsmar

   Pharmacy expressing concern that Oldsmar Pharmacy had been making payments to

   Centurion without a signed agreement between the parties approved by their respective

   attorneys. Counsel for Oldsmar Pharmacy forwarded that email to Taneja and Smith.

          61.     The next day, the United States executed a search warrant on Oldsmar

   Pharmacy and others.

          62.     On February 13, 2015, DHA sent a letter to Smith suspending payments

   for present and future claims from Oldsmar Pharmacy.

          63.     The two owners of LifeCare, the two principals of Centurion (Monte and

   Anderson), and Dr. Baldizzi have all entered guilty pleas to federal felony criminal

   healthcare fraud charges.

          B.      Taneja was aware of the prohibitions of the Anti-Kickback Statute.

          64.     During all relevant times, Taneja was aware of the prohibitions of the

  Anti-Kickback Statute. He has been an owner, officer, or executive of various healthcare

  companies for over 20 years. This includes roles as the vice president for sales and




                                               16
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 17 of 22 PageID 17




  marketing and later the CEO for a company that sold over-the-counter products and

  generic drugs from 2004-2012; a vice president focusing on sales for Belcher

  Pharmaceuticals, a generic drug manufacturing company, since 2012; the owner of

  Medvest since 2014, which provides services to physician; and he has controlled the

  operations of Sterling Knight Pharmaceuticals, a pharmaceutical manufacturer, since

  2014.

          65.     Additionally, in a conversation with Scott Roix – a marketer not affiliated

  with Centurion but with whom Oldsmar Pharmacy had a similar kickback arrangement –

  Taneja and Smith acknowledged that the commission payments to Centurion were illegal

  kickbacks.

          66.     Further, as the Eleventh Circuit has noted, “the giving or taking of

  kickbacks for medical referrals is hardly the sort of activity a person might expect to be

  legal.” U.S. v. Vernon, 723 F.3d 1234, 1256 (11th Cir. 2013) (internal citation omitted).

          C.      Defendant’s conduct was material.

          67.     As a condition of payment by TRICARE, a pharmacy must comply with

   the AKS and must not offer or pay anything of value to third parties in exchange for

   referring, arranging or recommending TRICARE patients for prescriptions to be filled by

   the pharmacy reimbursed by TRICARE.

          68.     Pursuant to the Provider Agreements with ESI, Oldsmar Pharmacy falsely

   promised that it would comply with all applicable fraud, waste and abuse laws, which

   include the AKS and the FCA. Oldsmar Pharmacy’s promises to comply with all

   applicable fraud, waste, and abuse laws were material to its continued participation in the



                                                17
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 18 of 22 PageID 18




   TRICARE prescription benefit program administered by ESI.

          69.    Defendant knew or should have known that compliance with the AKS was

   a material requirement for the pharmacy receiving TRICARE reimbursement.

          70.    DHA has exercised its authority to suspend providers under investigation

   for fraud and abuse, including the payment of kickbacks.

          71.    Neither Taneja nor Smith, nor any other person or entity acting on behalf

   on Oldsmar Pharmacy, ever informed DHA/TRICARE about – or sought its approval for

   – Oldsmar Pharmacy’s payments to third-party marketers of a percentage commission of

   TRICARE’s payments to Oldsmar Pharmacy for compounded drugs.

          D.     The United States suffered damages.

          72.    TRICARE paid approximately $19 million for prescriptions illegally

   induced by kickbacks to Oldsmar Pharmacy in connection with the scheme Taneja

   negotiated with Centurion from November 2014 until the February 2015 search warrant.

   In this time period, Oldsmar Pharmacy received payment for approximately 2,300 such

   claims from TRICARE.

          73.    Following the United States’ execution of a search warrant on Oldsmar

   Pharmacy – which effectively notified Oldsmar Pharmacy that the Government was

   aware of its improper conduct – Oldsmar Pharmacy paid more than $19 million to ESI,

   which included monies Oldsmar Pharmacy received from TRICARE for compounded

   drug claims referred from Centurion that Oldsmar Pharmacy had filled. Additionally,

   following the search warrant, Oldsmar Pharmacy reversed – that is, withdrew and did not

   seek further payment for – approximately $20 million in pending compounded drug



                                              18
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 19 of 22 PageID 19




   claims that had been submitted to TRICARE but not yet paid.

          E.     Representative claims.

          74.    A.C. was a patient referred to Oldsmar Pharmacy by Centurion. Oldsmar

   Pharmacy filled prescription No. 523526, which was signed by Dr. Victor Cruz, and

   submitted it to TRICARE for payment on November 17, 2014. TRICARE reimbursed

   Oldsmar Pharmacy $6,415.07 for that prescription on December 10, 2014. Oldsmar

   Pharmacy did not collect a copayment from A.C.

          75.    A.H. was a patient referred to Oldsmar Pharmacy by Centurion. Oldsmar

   Pharmacy filled prescription No. 526481, which was signed by Dr. Suneethi Patwari, and

   submitted it to TRICARE for payment on December 2, 2014. TRICARE reimbursed

   Oldsmar Pharmacy $6,749.29 for that prescription on December 24, 2014. Oldsmar

   Pharmacy did not collect a copayment from A.H.

          76.    L.M. was a patient referred to Oldsmar Pharmacy by Centurion. Oldsmar

   Pharmacy filled prescription No. 524128, which was signed by Dr. Victor Cruz, and

   submitted it to TRICARE for payment on December 26, 2014. TRICARE reimbursed

   Oldsmar Pharmacy $8,576.59 for that prescription on January 21, 2015. Oldsmar

   Pharmacy did not collect a copayment from L.M.

          77.    B.H. was a patient referred to Oldsmar Pharmacy by Centurion. Oldsmar

   Pharmacy filled prescription No. 538858, which was signed by Dr. Anthony Baldizzi,

   and submitted it to TRICARE on January 5, 2015. TRICARE who paid Oldsmar

   Pharmacy $6,343.91 for that prescription on January 21, 2015. Oldsmar Pharmacy did

   not collect a copayment from B.H.



                                             19
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 20 of 22 PageID 20




          78.     H.N. was a patient referred to Oldsmar Pharmacy by Centurion. Oldsmar

   Pharmacy filled prescription No. 525006, which was signed by Dr. Anthony Baldizzi,

   and submitted it to TRICARE for payment on January 15, 2015. TRICARE reimbursed

   Oldsmar Pharmacy $6,251.46 for that prescription on February 4, 2015. Oldsmar

   Pharmacy did not collect a copayment from H.N.

                                FIRST CAUSE OF ACTION
                                (False or Fraudulent Claims)
                        (False Claims Act, 31 U.S.C. § 3729(a)(1)(A))

          79.     The United States re-alleges and incorporates by reference the allegations

   of paragraphs 1 through 78.

          80.     By virtue of the acts described above, Defendant Taneja knowingly caused

   to be presented to an officer or employee of the United States false or fraudulent claims

   for payment or approval by TRICARE, in violation of the False Claims Act, 31 U.S.C.

   § 3729(a)(1), amended by 31 U.S.C. § 3729(a)(1)(A); that is, Defendant knowingly

   caused to be made or presented to the United States claims for payment by TRICARE for

   compounded drugs for TRICARE patients, which claims were tainted by kickbacks

   Defendant made or caused to be made to marketers and patients.

          81.     By reason of the foregoing, the United States suffered actual damages in

   an amount to be determined at trial, and therefore is entitled under the False Claims Act

   to treble damages plus a civil penalty for each false or fraudulent claim.

                               SECOND CAUSE OF ACTION
                         (Conspiracy to violate the False Claims Act)
                        (False Claims Act, 31 U.S.C. § 3729(a)(1)(C))

          82.     The United States re-alleges and incorporates by reference the allegations




                                                20
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 21 of 22 PageID 21




   of paragraphs 1 through 78.

          83.     By virtue of the acts described above, Defendant Taneja knowingly

   conspired and entered into an agreement to have the United States pay false or fraudulent

   claims by agreeing to pay kickbacks to marketers in return for prescriptions for

   compounded pharmaceutical products that Oldsmar Pharmacy would present to

   TRICARE for payment or approval, in violation of the False Claims Act, 31 U.S.C. §

   3729 (a)(1)(C).

          84.     By reason of the foregoing, the United States suffered actual damages in

   an amount to be determined at trial, and therefore is entitled under the False Claims Act

   to treble damages plus a civil penalty for each false or fraudulent claim.

                      PRAYER FOR RELIEF AND JURY DEMAND

          WHEREFORE, the United States respectfully prays for judgment in its favor as

   follows:

   1.     As to the First and Second Causes of Action (False Claims Act) against

          Defendant for: (i) statutory damages in an amount to be established at trial,

          trebled as required by law, and such penalties as are required by law; (ii) the costs

          of this action, plus interest, as provided by law; and (iii) any other relief this Court

          deems appropriate, to be determined at a trial by jury.

   2.     All other and further relief as the Court may deem just and proper.

          The United States hereby demands a jury trial on all claims alleged herein.




                                                21
Case 8:21-cv-00102-SCB-AEP Document 1 Filed 01/13/21 Page 22 of 22 PageID 22




   Respectfully submitted, this 13th day of January, 2021.



                                                MARIA CHAPA LOPEZ
                                                United States Attorney


                                         By:    /s/ Michael R. Kenneth
                                                MICHAEL R. KENNETH
                                                Assistant United States Attorney
                                                Florida Bar No. 44341
                                                400 North Tampa Street, Suite 3200
                                                Tampa, Florida 33602
                                                Telephone: 813-274-6000
                                                Facsimile:     813-274-6198
                                                E-Mail: michael.kenneth@usdoj.gov




                                               22
